United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE ARMY, MADIGAN
ARMY MEDICAL CENTER,
Joint Base Lewis-McChord, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0816
Issued: September 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 4, 2019 appellant filed a timely appeal from a December 3, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish ratable hearing loss,
warranting a schedule award.
FACTUAL HISTORY
On February 9, 2018 appellant, then a 61-year-old air conditioning equipment mechanic,
filed an occupational disease claim (Form CA-2) for bilateral hearing loss. He noted that he first
1

5 U.S.C. § 8101, et seq.

became aware of his condition and related it to his federal employment on April 19, 2005.
Appellant attributed his hearing loss to prolonged exposure to noisy mechanical rooms, energy
plants, and cooling equipment.
OWCP received appellant’s employing establishment audiograms from 1991, 1993, 1999,
2008, 2009, 2012, 2015, 2017, and 2018.
Appellant submitted documents from Dr. Julie A. Gustafson, a Board-certified
otolaryngologist. In an audiogram taken March 29, 2018, hearing losses was noted at the
frequencies of 500, 1,000, 2,000, and 3,000 hertz (Hz). The left ear losses were recorded as 5, 5,
10, and 45 decibels (dBs) and the right ear losses were recorded as 10, 10, 15, and 25 dBs. In a
narrative report of even date, Dr. Gustafson diagnosed bilateral noise-induced hearing loss and
tinnitus. She opined that it was more probable than not that appellant had injurious industrial noise
exposure in his work at the employing establishment. Dr. Gustafson explained that the audiogram
revealed thresholds within normal limits from 250 to 2,000 Hz in both ears, then the right ear
sloped to a mild loss by 4,000 Hz and dropped to an acoustic notch at a moderate-severe level at
6,000 Hz, regaining at 8,000 Hz. The left ear dropped to a mild hearing loss at 3,000 Hz, plateaus
at 4,000 Hz, then dropped further to an acoustic notch at a moderate-severe level at 6,000 Hz,
regaining at 8,000 Hz. Dr. Gustafson noted that word recognition thresholds were excellent in
both ears at 100 percent on the right and 100 percent on the left. She found zero percent hearing
impairment under the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).2 Dr. Gustafson further indicated that, if a rating were allowed, she
would recommend one percent impairment for tinnitus.
After obtaining information from both appellant and the employing establishment
regarding his occupational noise exposure, OWCP prepared a May 31, 2018 statement of accepted
facts (SOAF). It noted, that appellant worked as an air conditioning mechanic and that he had
been exposed to noise from air conditioning units, water chillers, air handler units, motors, chilled
water pumps, pneumatic air compressors, medical air compressors, medical vacuums, and other
noisy equipment for 8 to 12 hours per day. OWCP also noted past noise exposure from appellant’s
service in the U.S. Army from 1974 to 1981 and from past nonfederal employment from 1982 to
1984. Nonemployment noise exposure included the annual use of a rototiller, and the use of a
lawn mower and weed trimmer.
OWCP referred appellant for additional audiometric testing and a second-opinion
examination by Dr. Jackson Holland, a Board-certified otolaryngologist. A June 14, 2018
audiogram noted losses at the frequencies of 500, 1,000, 2,000, and 3,000 Hz. The left ear losses
were recorded as 10, 10, 10, and 45 dBs and the right ear losses were recorded as 10, 10, 10, and
30 dBs. In an accompanying report, Dr. Holland also noted appellant’s diagnosed and family
history of dilated cardiomyopathy, which raised the significant probability that appellant was
dealing with a genetic autosomal dominant disorder. He noted that his experience with affected
individuals displaying this syndrome is significant and that, over the past four years, appellant was
the sixth individual evaluated in his office for hearing impairment providing a history of dilated
cardiomyopathy. If, in fact, appellant had the chromosome 6 syndrome, Dr. Holland opined that
his pattern of impairment was exceedingly mild, and from the prospective of progression of
2

6th ed. 2009.

2

hearing impairment, likely highly favorable. He determined that the monaural hearing impairment
of the left ear was zero percent and that the monaural hearing impairment of the right ear was zero
percent, and the hearing loss was, thus, not ratable under the sixth edition of the A.M.A., Guides.
On August 14, 2018 OWCP accepted the claim for bilateral tinnitus and bilateral noise
effects on inner ear. It further advised appellant that the record established that he would benefit
from hearing aids.
On October 24, 2018 appellant filed a claim for a schedule award (Form CA-7).
On November 1, 2018 OWCP forwarded the case to its district medical adviser (DMA) to
determine whether appellant had a permanent, employment-related hearing impairment.
In a report dated November 5, 2018, Dr. Jeffrey M. Israel, a Board-certified
otolaryngologist, serving as a DMA, noted that appellant had served in the Federal Government
from 1984. He reviewed the SOAF, and noted the types of noise and length of exposure. Based
on the second opinion report from Dr. Holland, Dr. Israel determined that appellant did not have a
ratable hearing impairment based on the June 14, 2018 audiogram. Specifically, he determined
that the monaural hearing impairment of the left and right ears were zero percent and, thus, was
not ratable under the sixth edition of the A.M.A., Guides. Dr. Israel also noted that appellant had
a dilated cardiomyopathy sensorineural hearing loss syndrome, which could be contributing to the
hearing loss. He concluded his report by suggesting authorization for hearing aids and that
appellant undergo yearly audiograms and utilize noise protection for his ears.
By decision dated December 3, 2018, OWCP denied appellant’s claim for a schedule
award. It explained that, under the A.M.A., Guides, appellant’s hearing loss was not sufficiently
severe to be considered ratable for purposes of a schedule award.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA, however,
does not specify the manner by which the percentage loss of a member, function, or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. The implementing
regulations have adopted the A.M.A., Guides as the appropriate standard for evaluating schedule
losses.4 Effective May 1, 2009, schedule awards are determined in accordance with the sixth
edition of the A.M.A., Guides (2009).5

3

For complete loss of hearing of one ear, an employee shall receive 52 weeks’ compensation. 5 U.S.C.
§ 8107(c)(13). For complete loss of hearing of both ears, an employee shall receive 200 weeks’ compensation. Id.
4

20 C.F.R. § 10.404.

5
See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (March 2017).

3

Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each frequency are
added up and averaged.6 Then, the “fence” of 25 dBs is deducted because, as the A.M.A., Guides
points out, losses below 25 dB result in no impairment in the ability to hear everyday speech under
everyday conditions.7 The remaining amount is multiplied by a factor of 1.5 to arrive at the
percentage of monaural hearing loss.8 The binaural loss is determined by calculating the loss in
each ear using the formula for monaural loss, the lesser loss is multiplied by five, and then added
to the greater loss and the total is divided by six to arrive at the amount of the binaural hearing
loss.9
If tinnitus interferes with activities of daily living, including sleep, reading (and other tasks
requiring concentration), enjoyment of quiet recreation, and emotional well-being, up to five
percent may be added to a measurable binaural hearing impairment.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss, warranting a schedule award.
In a June 14, 2018 report, Dr. Holland noted that audiogram findings for appellant’s right
ear hearing losses at 500, 1,000, 2,000, and 3,000 Hz were 10, 10, 10, and 30 dBs, which totaled
60 dBs. Appellant’s left ear losses were 10, 10, 10, and 45 dBs, which totaled 75 dBs. The right
ear hearing loss resulted in an average loss of 15 (60 ÷ 4) dBs, and the left ear loss averaged 18.75
(75 ÷ 4) dBs. After subtracting the 25 dB fence, both the right ear and left ear losses were reduced
to negative numbers (-10 and -6.25, respectively). When multiplied by 1.5, the resulting monaural
loss in each ear was zero percent. The June 14, 2018 audiogram results also showed zero percent
binaural hearing impairment. In addition to the audiogram findings and the impairment opinion
of Dr. Holland, the above-noted calculations were reviewed by and found to be accurate by the
DMA, Dr. Israel, on November 5, 2018.
The Board finds that there is no current medical evidence of record supporting that
appellant has ratable hearing loss under OWCP’s standardized procedures for rating hearing
impairment. Although appellant has an employment-related hearing loss, it is not sufficiently

6

See Section 11.2, Hearing and Tinnitus, A.M.A., Guides 248-51 (6th ed. 2009).

7

Id. at 250.

8

Id. at 250-51.

9

Id. at 251.

10

Id. at 249.

4

severe to be ratable for schedule award purposes.11 As the June 14, 2018 audiogram did not
demonstrate that appellant’s hearing loss was ratable, he is not entitled to a schedule award.12
Appellant may request a schedule award or increased schedule award at any time based on
medical evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 3, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

See E.D., Docket No. 19-0256 (issued May 10, 2019); B.E., Docket No. 18-1785 (issued April 1, 2019); R.S.,
Docket No. 18-1524 (issued February 5, 2019).
12
As appellant has no measurable binaural hearing impairment, an award for impairment due to tinnitus is
unwarranted. See supra note 10.

5

